Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communication filed on 11/17/2020.
Claims 18-25 have been canceled.
Claims 1-17 and 26 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Regarding claims 4-5, 9, 12, the three prong test to determine if 35 U.S.C. § 112(f) can be invoked was applied. 

	Claim 4 recites the limitations (1.) “a first information processing unit configured to manage the transfer position information” and “transmitting, by the first information processing unit, the transfer position information”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “first information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “first information processing unit” is modified by the functional language “configured to manage the transfer position information” and “transmitting, by the first information processing unit, the transfer position information”. The generic placeholder “first information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitations “ a first information processing unit configured to manage the transfer position information” and “transmitting, by the first information processing unit, the transfer position information” have therefore been interpreted under 35 U.S.C. 112(f) as means plus function limitations, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 

	Claim 5 recites the limitations (1.) “selecting one unmanned ground delivery vehicle […] by the first information processing unit”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “first information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “first information processing unit” is modified by the functional language “selecting one unmanned ground delivery vehicle”. The generic placeholder “first information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “selecting one unmanned ground delivery vehicle […] by the first information processing unit” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 
	Claim 9 recites the limitations (1.) “a second information processing unit configured to manage the delivery destination information” and “transmitting, by the first information processing unit, the delivery destination information”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “second information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “second information processing unit” is modified by the functional language “configured to manage the delivery destination information” and “transmitting, by the second information processing unit, the delivery destination information”. The generic placeholder “second information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitations “ a second information processing unit configured to manage the delivery destination information” and “transmitting, by the second information processing unit, the delivery destination information” have therefore been interpreted under 35 U.S.C. 112(f) as means plus function limitations, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 

	Claim 12 recites the limitations (1.) “a third information processing unit which manages […] identification information”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “third information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “third information processing unit” is modified by the functional language “which manages […] identification information”. The generic placeholder “third information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “a third information processing unit which manages […] identification information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 
	Claim 13 recites the limitations (1.) “the third information processing unit further manages […] identification information”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “third information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “third information processing unit” is modified by the functional language “further manages […] identification information”. The generic placeholder “third information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “the third information processing unit further manages […] identification information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 

	Claim 14 recites the limitations (1.) “the third information processing unit further manages […] identification information”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “third information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “third information processing unit” is modified by the functional language “further manages […] identification information”. The generic placeholder “third information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “the third information processing unit further manages […] identification information” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”; “The information management unit 33a uses the storage unit 32 to manage, in a correlated manner, a package ID of a package, delivery destination information of the package, a vehicle ID of a UADV 1 that transports the package, a vehicle ID of a UGDV 2 that receives the package, and transfer position information indicating a position of the UGDV 2 that receives the package at the time of package transfer” (¶ [0065]). 

	Claim 15 recites the limitations (1.) “receiving landing information by the third information processing unit” and “transmitting the landing information […] by the third information processing unit”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “third information processing unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “third information processing unit” is modified by the functional language “receiving information by the third information processing unit” and “transmitting the landing information […] by the third information processing unit”. The generic placeholder “third information processing unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitations “receiving landing information by the third information processing unit” and  “transmitting the landing information […] by the third information processing unit” have therefore been interpreted under 35 U.S.C. 112(f) as means plus function limitations, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an information management unit 33a […] information processing unit 33 is an example of first to third information processing units”. 

	Claim 26 recites the limitations (1.) “a transmission unit configured to transmit”, (2.) “a reception unit configured to receive”, (3.)  “an identification unit configured to identify”, and (4.) “an acquisition unit configured to acquire”. Thus, these limitations use generic placeholders for the term “means” for performing the claimed function of the respective limitations. The generic placeholder for the term “means” in each limitation is subsequently modified by the functional language “configured to”. The generic placeholder for the term “means” in each limitation is not modified by sufficient structure, material, or acts for performing the claimed functions.
The term “a transmission unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “a transmission unit” is subsequently modified by the functional language “configured to transmit”. The generic placeholder “transmission unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. Therefore, the limitation “a transmission unit configured to transmit” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an […] an information41 transmission/reception unit 33c”.

The term “reception unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “reception unit” is subsequently modified by the functional language “configured to receive”. The generic placeholder “reception unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. Therefore, the limitation “a reception unit configured to receive” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0064]) as “the information processing unit 33 includes a CPU that is a processor [….] As illustrated in Fig. 6, the information processing unit 33 functions as an […] an information41 transmission/reception unit 33c”.
The term “an identification unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “identification unit” is subsequently modified by the functional language “configured to identify”. The generic placeholder “identification unit” is not modified by sufficient structure, material, or acts for performing the claimed functions and the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed specialized function of “an identification unit configured to identify […] a position of the unmanned ground delivery vehicle”. Therefore, the limitation “an identification unit configured to identify” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. 
The term “an acquisition unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “acquisition unit” is subsequently modified by the functional language “configured to acquire”. The generic placeholder “identification unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. Therefore, the limitation “an acquisition unit configured to acquire” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation, with the corresponding structure or acts being recited in the Applicant’s Specification (¶ [0054]) as “control unit 25 includes a CPU which is a processor […] control unit 25 is an example of an acquisition unit”. 

	Therefore, the limitations discussed above are considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly. Furthermore, no other terms in claims exist that would impart structure to the aforementioned generic placeholder terms to remove these limitations from 35 U.S.C. § 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 26, claim limitation “an identification unit configured to identify […] an unmanned ground delivery vehicle” invokes 35 U.S.C. 112(f). Although the written description discloses a “control unit 15 includes a central processing unit (CPU) […] the control unit 15 is an example of a reception unit and an identification unit” (¶ [0046]), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed specialized functions and fails to clearly link the structure material or acts to the specialized functions. The Examiner notes “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)” (see MPEP 2181(II)(B)).
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-16 are directed to a method (i.e. a process), claim 17 is directed towards a device (i.e. a manufacture), and claim 26 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-17 and 26 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.

	Claim 1 recites, in part: 
Acquiring by the […] aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the […] ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the […] aerial delivery vehicle that transports the package is satisfied; and 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Acquiring by the […] ground delivery vehicle, delivery destination information to delivery the package received by the […] ground delivery vehicle from the […] aerial vehicle, in which the position of the […] ground vehicle at the time of package transfer is identified by the […] aerial delivery vehicle. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claims 1 and 2-16, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 2 recites, in part, “delivering the package to the delivery destination by the […] ground delivery vehicle […] moving on the basis of the delivery destination information of the package”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “wherein in a case where the predetermined condition is satisfied by the […] aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, the […] aerial delivery vehicle acquires the transfer position information”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “the delivery system […] configured to manage the transfer position information, the delivery method further includes transmitting […] the transfer position information to the […] aerial delivery vehicle, and the […] aerial delivery vehicle acquires the transfer position information transmitted […]”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “selecting one […] ground delivery vehicle available for use from among a plurality of unmanned ground delivery vehicles […] wherein the […] transmits transfer position information to the […]  aerial delivery vehicle, the transfer position information indicating a position at the time of package transfer of the […] ground delivery vehicle selected”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 6 recites, in part, “wherein in a case where it is determined that the […] aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package […] selects the […] ground delivery vehicle”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 recites, in part, “wherein in a case where it is determined that the package is received from the […] aerial delivery vehicle, the […] ground delivery vehicle acquires the delivery destination information of the package”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 8 recites, in part, “wherein in a case where weight of the package is sensed, the […] ground delivery vehicle determines that the package is received”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 9 recites, in part, “the delivery system […] configured to manage the delivery destination information of the package, the delivery method further includes  transmitting […] the delivery destination information of the package to the […] ground delivery vehicle, and the […] ground delivery vehicle acquires the delivery destination information of the package […]”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 10 recites, in part, “transmitting […] package receipt information indicating that the package is received in a case where it is determined that the […] ground delivery vehicle has received the package from the […] aerial delivery vehicle, wherein in a case where the package receipt information is received from the […] ground delivery vehicle […] transmits the delivery destination information of the package to the unmanned ground delivery vehicle”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 11 recites, in part, “wherein the […] ground delivery vehicle acquires the delivery destination information of the package from the […] aerial delivery vehicle or the package mounted on the […] aerial delivery vehicle”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 12 recites, in part:
Wherein the delivery system […] manages, as first identification information, identification information of the […] aerial delivery vehicle or identification information of the package mounted on the […] aerial delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

The delivery method further including: acquiring by the […] ground delivery vehicle second identification information from the […] aerial delivery vehicle having landed on the […] ground delivery vehicle or the package mounted on the […] aerial delivery vehicle. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting the second identification information acquired from the […] aerial delivery vehicle or the package […] by the […] ground delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Authenticating the […] aerial delivery vehicle or the package by using the first identification information managed […] and the second identification information received from the […]ground delivery vehicle
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting authentication success information to the […] ground delivery vehicle in a case where […] determines that authentication is successful in authenticating the […] aerial delivery vehicle or the package; 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Performing setting to a state capable of receiving the package from the […] aerial delivery vehicle in a case where the […] ground delivery vehicle receives the authentication success information […]. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).


	Claim 13 recites, in part:
[…] further manages, as third identification information, identification information of the […] ground delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

The delivery method further including: transmitting preparation completion information […] a case where the […] ground delivery vehicle performs the setting to the state capable of receiving the package;. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting, to the […] aerial delivery vehicle, the preparation completion information received from the unmanned ground delivery vehicle […];
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquiring fourth identification information from the […] ground delivery vehicle on which the […] aerial delivery vehicle has landed in a case where the […] aerial delivery vehicle receives the preparation completion information […];
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting the fourth identification information acquired from the […] ground delivery vehicle […] by the […] aerial delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Authenticating the […] ground delivery vehicle by using the third identification information managed […] and the fourth identification information received from the […] aerial delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting authentication success information to the […] aerial delivery vehicle in a case where […] determines that authentication is successful in authenticating the […] ground delivery vehicle or the package; 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Providing the package to the […] ground delivery vehicle in a case where the […] aerial delivery vehicle receives the authentication success information […].
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 14 recites, in part: 
[…] further manages, as third identification information, identification information of the […] ground delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

The delivery method further including: acquiring fourth identification information from the […] ground delivery vehicle on which the […] aerial delivery vehicle has landed; 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting the fourth identification information acquired from the […] ground delivery vehicle […] by the […] ground delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Authenticating the […] ground delivery vehicle by using the third identification information managed […] and the fourth identification information received from the […] aerial delivery vehicle;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting authentication success information to the […] aerial delivery vehicle in a case where […] determines that authentication is successful in authenticating the […] ground delivery vehicle or the package; 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Performing setting to a state capable of providing the package to the […] ground delivery vehicle in a case where the […] aerial delivery vehicle receives the authentication success information […]. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 15 recites, in part: 
Receiving landing information […] from the […] aerial delivery vehicle that has landed on the […] ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed; and 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Transmitting the landing information received from the […] aerial delivery vehicle to the […] ground delivery vehicle; wherein in a case where the […] ground delivery vehicle receives the landing information […] the […] ground delivery vehicle acquires the second identification information from the […] aerial delivery vehicle or the package. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 16 recites, in part, “wherein the […] ground delivery vehicle is placed in a predetermined delivery vehicle parking place, the delivery method further including the […] ground delivery vehicle moving to a position at the time of package transfer in a case where the predetermined condition based on position information of the […] aerial delivery vehicle is satisfied”. This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 17 recites, in part: 
[…] transmit, to the […] aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the […] ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the […] aerial delivery vehicle that transports the package is satisfied; and 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] transmit, to the unmanned ground delivery vehicle, delivery destination information received by the […] ground delivery vehicle from the […] aerial delivery vehicle to deliver the package, in which the position at the time of package transfer of the […] ground delivery vehicle is identified by the […] aerial delivery vehicle. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 26 recites, in part: 
[…] transmit, to the […] aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the […] ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the […] aerial delivery vehicle that transports the package is satisfied, 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
The […] aerial delivery vehicle […] receives the transfer position information […] and […] identifies on the basis of the transfer position information, a position of the […] ground delivery vehicle at the time of package transfer;
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] ground delivery vehicle […] acquires delivery destination information to deliver the package received from the […] aerial delivery vehicle. 
	This limitation is directed towards certain methods of organizing human activity. In particular this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	 Claims 1-16 recite additional elements of a delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, and features for transmitting information over a network (acquiring information by the unmanned aerial and ground delivery vehicles). The delivery system is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 4-6 recite the additional elements of a first information processing unit and features for transmitting data over a network (transmitting transfer position information). The first information processing unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 9-10 recite the additional elements of a second information processing unit and features for transmitting data over a network (transmitting delivery destination information, package receipt information). The second information processing unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 12-15 recite the additional elements of a third information processing unit and features for transmitting data over a network (transmitting second identification information, fourth identification information, authentication success information, preparation completion information, and landing information). The third information processing unit is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 17 recites the additional elements of an information processing device, delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, memory, processor, first transmission code, second transmission code, features for storing/retrieving information from a memory (program code stored and executed from a memory), and features for transmitting data over a network (transmitting transfer position information and delivery destination information). The information processing device, delivery system, memory, processor, first transmission code, and second transmission code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network and storing/retrieving information from a memory are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 26 recites the additional elements of an information processing device, delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, transmission unit, reception unit, identification unit, acquisition unit, and features for transmitting data over a network (transmitting transfer position information and delivery destination information). The information processing device, delivery system, transmission unit, reception unit, identification unit, and acquisition unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, first information processing unit, second information processing unit, third information processing unit, information processing device, memory, processor, first transmission code, second transmission code, transmission unit, reception unit, identification unit, acquisition unit, features for storing/retrieving information from a memory, and features for transmitting information over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-17 and 26 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-17 and 26 are merely left with a delivery system, unmanned aerial delivery vehicle, unmanned ground delivery vehicle, first information processing unit, second information processing unit, third information processing unit, information processing device, memory, processor, first transmission code, second transmission code, transmission unit, reception unit, identification unit, acquisition unit, features for storing/retrieving information from a memory, and features for transmitting information over a network.
	Claims 1-17 and 26 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-17 and 26 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The delivery system, first information processing unit, second information processing unit, third information processing unit, information processing device, memory, processor, first transmission code, second transmission code, transmission unit, reception unit, identification unit, and acquisition unit are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the unmanned aerial delivery vehicle and unmanned ground delivery vehicle are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-17 and 26, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-17 and 26 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-17 and 26 are rejected under 35 U.S.C § 101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-12, 14, 16-17, and 26 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell. 

Claim 1: Cantrell teaches the following:
	A delivery method executed by a delivery system comprising an unmanned aerial delivery vehicle and an unmanned ground delivery vehicle, the delivery method including: acquiring by the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives  a package in a case where a predetermined condition based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “the UAV control circuit 302 implements code to apply a set of one or more alignment rules to determine adjustments of flight path of the UAV and to a final approach path between the UAV 102 and a mobile control point 104 […]  at a pre-selected intermediate location 210 that is associated with the mobile control point (e.g., within a delivery area in which the mobile control point is allocated, within a threshold distance of a docking station 212, within a threshold distance of a current location of a mobile control point [...] The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “ A UAV may be approaching and/or roaming in a delivery area 200, and can search for a mobile control point 104 to receive one or more packages and complete the delivery of the one or more packages […] One or more mobile control points 104 may wirelessly respond to the broadcast request (e.g., a similar wireless broadcast, a directed communication, etc.) […] The mobile control point and/or the UAV may transmit their current locations, allowing the UAV and/or mobile control point to select a relevant intermediate location 210 and/or to navigate to the other's position” (¶ [0065]). 
	Thus, Cantrell teaches an aerial retail product delivery system that is configured to coordinate the movement of a UAV and an unmanned ground vehicle mobile control point (MCP) such that the UAV may meet an MCP at a preselected intermediate location where the UAV may transfer a product to the MCP; equivalent to a delivery method executed by a delivery system comprising an unmanned aerial delivery vehicle and an unmanned ground delivery vehicle. Further, a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the UAV may receive a current location of the MCP and the adjusted flight path is a final approach flight path that ensures alignment and optimal approach of the UAV to the MCP in order to transfer the product; equivalent to acquiring by the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives  a package in a case where a predetermined condition based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.

	Acquiring, by the unmanned ground delivery vehicle, delivery destination information to deliver the packaged received by the unmanned ground delivery vehicle from the unmanned aerial delivery vehicle, in which the position of the unmanned ground delivery vehicle at the time of package transfer is identified by the unmanned aerial delivery vehicle.  
	Cantrell teaches “The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “The UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the pre-selected intermediate location […] , the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]). 
	Thus, Cantrell teaches a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the adjusted flight path is a final approach flight path puts the UAV within a position to accurately transfer the one or more products to the mobile control point. Further, once the product is transferred to the MCP, the UAV (or central control system) may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to acquiring, by the unmanned ground delivery vehicle, delivery destination information to deliver the packaged received by the unmanned ground delivery vehicle from the unmanned aerial delivery vehicle, in which the position of the unmanned ground delivery vehicle at the time of package transfer is identified by the unmanned aerial delivery vehicle.

Claim 2: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Delivering the package to a delivery destination by the unmanned ground delivery vehicle autonomous moving on the basis of the delivery destination information of the package. 
	Cantrell teaches “delivery system further includes a plurality of unmanned ground vehicle (UGV) mobile control points (MCP) each configured to move to a different pre-selected intermediate location that is proximate to but distant from intended delivery locations and to complete the delivery to the respective delivery location” (¶ [0013]); “An unmanned ground vehicle (UGV) mobile control point (MCP) similarly can transport itself to the predefined intermediate location to receive the one or more products from the UAV, and complete the delivery to the intended delivery location by ground transportation” (¶ [0014]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “UAV 102 can provide instructions to the mobile control point regarding an intermediate location 210 and/or the delivery location 204. For example, the UAV may provide delivery information to the mobile control point 104 through direct-communication. The delivery information may include, but is not limited to, one or more of: delivery location 204 (e.g., address, map coordinates, longitude and latitude coordinates, and/or other relevant information), product information, special handlings instructions, customer information, unique delivery instructions (e.g., leave it at the door, deliver to the garage, etc.), and/or other such information” (¶ [0061]). 
	Thus, Cantrell teaches an unmanned MCP that can transport itself to an intermediate location where it may retrieve a product, and subsequently transport the product to an intended delivery location. Once the product is transferred to the MCP by the UAV, the UAV (or central control system) may communicate delivery information/routing information to the MCP to complete the delivery of the product to the intended delivery location, where the delivery information may include a delivery location (address) associated with the product; equivalent to delivering the package to a delivery destination by the unmanned ground delivery vehicle autonomous moving on the basis of the delivery destination information of the package.

 
Claim 3: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein in a case where the predetermined condition is satisfied by the unmanned aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, the unmanned aerial delivery vehicle acquired the transfer position information. 
	Cantrell teaches “exemplary potential delivery area 200 (e.g., a residential area, commercial area, etc.), that includes multiple buildings 202 (e.g., homes, apartment buildings, office buildings, manufacturing buildings, retail buildings, etc.) that may correspond to an intended delivery location 204” (¶ [0019]);  “the UAV control circuit 302 implements code to apply a set of one or more alignment rules to determine adjustments of flight path of the UAV and to a final approach path between the UAV 102 and a mobile control point 104 […]  at a pre-selected intermediate location 210 that is associated with the mobile control point (e.g., within a delivery area in which the mobile control point is allocated, within a threshold distance of a docking station 212, within a threshold distance of a current location of a mobile control point [...] The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “ A UAV may be approaching and/or roaming in a delivery area 200, and can search for a mobile control point 104 to receive one or more packages and complete the delivery of the one or more packages […] One or more mobile control points 104 may wirelessly respond to the broadcast request (e.g., a similar wireless broadcast, a directed communication, etc.) […] The mobile control point and/or the UAV may transmit their current locations, allowing the UAV and/or mobile control point to select a relevant intermediate location 210 and/or to navigate to the other's position” (¶ [0065]). 
	Thus, Cantrell teaches a delivery area that corresponds to an intended delivery location of a product. Further, a UAV control circuit may adjust a flight path of the UAV when the UAV is within/approaching a delivery area, where the UAV may receive a current location of the MCP when it is within/approaching the delivery area and the adjusted flight path is a final approach flight path that ensures alignment and optimal approach of the UAV to the MCP in order to transfer the product; equivalent to wherein in a case where the predetermined condition is satisfied by the unmanned aerial delivery vehicle arriving at a delivery area including the delivery destination of the package, the unmanned aerial delivery vehicle acquired the transfer position information.

Claim 4: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein the delivery system comprises a first information processing unit configured to manage the transfer position information,
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102 […] The delivery system 100 typically includes one or more databases 108 that store routing data, mapping data, delivery location information, customer information, product information, UAV parameter information MCP parameter information, and/or other such data […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV” (¶ [0040]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the delivery system comprises a central control system, comprising one or more processors, that is configured to communicate and coordinate the operations of UAVs and MCPs based on input from a delivery control system (such as the communication of an intermediate location for the UAV and MCP to meet); equivalent to wherein the delivery system comprises a first information processing unit configured to manage the transfer position information.

	The delivery method further includes transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.
	Cantrell teaches “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (a central control system and delivery control system) that is communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to the delivery method further includes transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to transmitting, by the first information processing unit, the transfer position information to the unmanned aerial delivery vehicle, and the unmanned aerial delivery vehicle acquires the transfer position information transmitted by the first information processing unit.

Claim 5: Cantrell teaches the limitations of claim 4. Further, Cantrell teaches the following:

Selecting one unmanned ground delivery vehicle available for use from among a plurality of the unmanned ground delivery vehicles by the first information processing unit;
	Cantrell teaches “a mobile control point is not pre-assigned […] a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points(¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches a central control system and delivery control system, each comprising processors, that are communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP (among a plurality of MCPs) when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs; equivalent to selecting one unmanned ground delivery vehicle available for use from among a plurality of the unmanned ground delivery vehicles by the first information processing unit.
 Wherein the first processing unit transmits transfer position information to the unmanned aerial delivery vehicle, the transfer position indicating a position at the time of package transfer of the unmanned ground delivery vehicle selected.
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches that the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to wherein the first processing unit transmits transfer position information to the unmanned aerial delivery vehicle, the transfer position indicating a position at the time of package transfer of the unmanned ground delivery vehicle selected.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to wherein the first processing unit transmits transfer position information to the unmanned aerial delivery vehicle, the transfer position indicating a position at the time of package transfer of the unmanned ground delivery vehicle selected.

Claim 6: Cantrell teaches the limitations of claim 5. Further, Cantrell teaches the following:

	Wherein in a case where it is determined that the unmanned aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package, the first information processing unit selects the unmanned ground delivery vehicle. 
	Cantrell teaches “a mobile control point is not pre-assigned […] a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]).
	Thus, Cantrell teaches a central control system and delivery control system, each comprising processors, that are communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP (among a plurality of MCPs) when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the central control system and delivery control system may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs; equivalent to wherein in a case where it is determined that the unmanned aerial delivery vehicle has arrived at a delivery area including a delivery destination of the package, the first information processing unit selects the unmanned ground delivery vehicle.

Claim 7: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein in a case where it is determined that the package is received from the unmanned aerial delivery vehicle, the unmanned ground delivery vehicle acquired the delivery destination information of the package. 
	Cantrell teaches “delivery system further includes a plurality of unmanned ground vehicle (UGV) mobile control points (MCP) each configured to move to a […] intermediate location that is proximate to but distant from intended delivery locations and to complete the delivery to the respective delivery location” (¶ [0013]); “UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the […] intermediate location […] the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “The delivery information may include, but is not limited to, one or more of: delivery location 204 (e.g., address, map coordinates, longitude and latitude coordinates, and/or other relevant information), product information, special handlings instructions, customer information, unique delivery instructions (e.g., leave it at the door, deliver to the garage, etc.), and/or other such information” (¶ [0061]). 
	Thus, Cantrell teaches an unmanned MCP that can transport itself to an intermediate location where it may retrieve a product, and subsequently transport the product to an intended delivery location. Once the product is transferred to the MCP by the UAV, the UAV or central control system may communicate delivery information/routing information to the MCP to complete the delivery of the product to the intended delivery location, where the delivery information may include a delivery location (address) associated with the product; equivalent to wherein in a case where it is determined that the package is received from the unmanned aerial delivery vehicle, the unmanned ground delivery vehicle acquired the delivery destination information of the package.

Claim 9: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	The delivery system comprises a second information processing unit configured to manage the delivery destination information of the package;
	Cantrell teaches “The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102 […] The delivery system 100 typically includes one or more databases 108 that store routing data, mapping data, delivery location information […] one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV” (¶ [0040]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the delivery system comprises a central control system, comprising one or more processors, that is configured to communicate and coordinate the operations of UAVs and MCPs based on input from a delivery control system (also comprising one or more processors). Further, the central control system and/or delivery control system (each comprising one or more processors) may communicate with the MCP to provide delivery and routing instructions/information for delivering the package to the intended delivery destination; equivalent to a delivery system comprising a second information processing unit configured to manage the delivery destination information of the package.

	The delivery method further includes transmitting, by the second information processing unit, the delivery destination information of the package to the unmanned ground delivery vehicle, and the unmanned ground delivery vehicle acquires the delivery destination information of the package transmitted from the second information processing unit. 
	Cantrell teaches “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]); “the delivery control system 114 provides routing information to the mobile control point between a current location of the mobile control point and the intermediate location 210, and/or from the intermediate location to the intended delivery location” (¶ [0058]). 
	Thus, Cantrell teaches a central control system and/or delivery control system (comprising one or more processors) may be configured to communicate with an MCP to provide routing/delivery instructions to deliver a package from the intermediate location to an intended delivery destination; equivalent to the delivery method further includes transmitting, by the second information processing unit, the delivery destination information of the package to the unmanned ground delivery vehicle, and the unmanned ground delivery vehicle acquires the delivery destination information of the package transmitted from the second information processing unit.

Claim 11: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:
	Wherein the unmanned ground delivery vehicle acquires the delivery destination information of the package from the unmanned aerial delivery vehicle or the package mounted on the unmanned aerial delivery vehicle. 
	Cantrell teaches “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]);
	Thus, teaches a delivery system comprising a plurality of UAVs and MCPs. Further, the UAV may communicate with the MCP to provide delivery and routing instructions/information for delivering the package to the intended delivery destination; equivalent to a wherein the unmanned ground delivery vehicle acquires the delivery destination information of the package from the unmanned aerial delivery vehicle. 

Claim 12: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein the delivery system comprises a third information processing unit which manages, as first identification information, identification information of the unmanned aerial delivery vehicle or identification information of the package mounted on the unmanned aerial delivery vehicle;
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the delivery system comprises a third information processing unit which manages, as first identification information, identification information of the unmanned aerial delivery vehicle or identification information of the package mounted on the unmanned aerial delivery vehicle.
	
	The delivery method further including: acquiring by the unmanned ground delivery vehicle second identification information from the unmanned aerial delivery vehicle having landed on the unmanned ground delivery vehicle or the package mounted on the unmanned aerial delivery vehicle. 
	As discussed above, Cantrell teaches that the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to the delivery method further including: acquiring by the unmanned ground delivery vehicle second identification information from the unmanned aerial delivery vehicle having landed on the unmanned ground delivery vehicle or the package mounted on the unmanned aerial delivery vehicle.

	Transmitting the second identification information acquired from the unmanned aerial delivery vehicle or the package to the third information processing unit by the unmanned ground delivery vehicle; 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to transmitting the second identification information acquired from the unmanned aerial delivery vehicle or the package to the third information processing unit by the unmanned ground delivery vehicle.

	Authenticating the unmanned aerial delivery vehicle or the package by using the first identification information managed by the third information processing unit and the second identification information received from the unmanned ground delivery vehicle;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned aerial delivery vehicle or the package by using the first identification information managed by the third information processing unit and the second identification information received from the unmanned ground delivery vehicle.

	Transmitting authentication success information to the unmanned ground delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned aerial delivery vehicle or the package; and performing setting to a state capable of receiving the package from the unmanned aerial delivery vehicle in a case where the unmanned ground delivery vehicle receives the authentication success information from the third information processing unit. 
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the MCP is configured to capture an image of the UAV prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, receiving a confirmation of authentication may be a prerequisite and for the MCP to control a receiving platform of the MCP to prepare for receipt of the product from the UAV (¶ [0047]); equivalent to transmitting authentication success information to the unmanned ground delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned aerial delivery vehicle or the package and performing setting to a state capable of receiving the package from the unmanned aerial delivery vehicle in a case where the unmanned ground delivery vehicle receives the authentication success information from the third information processing unit.


Claim 14: Cantrell teaches the limitations of claim 12. Further, Cantrell teaches the following:

 	Wherein the third information processing unit further manages, as third identification information of the unmanned ground delivery vehicle,
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle.

	The delivery method further including: acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial vehicle has landed; and transmitting the fourth identification information acquired from the unmanned ground delivery vehicle to the third information processing unit by the unmanned aerial delivery vehicle;  
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to the delivery method further including: acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial vehicle has landed and transmitting the fourth identification information acquired from the unmanned ground delivery vehicle to the third information processing unit by the unmanned aerial delivery vehicle.

	Authenticating the unmanned ground delivery vehicle or the package by using the third identification information managed by the third information processing unit and the fourth identification information received from the unmanned aerial delivery vehicle;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned ground delivery vehicle or the package by using the third identification information managed by the third information processing unit and the fourth identification information received from the unmanned aerial delivery vehicle.

	Transmitting authentication success information to the unmanned aerial delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned ground delivery vehicle; and performing setting to a state capable of providing the package to the unmanned ground delivery vehicle in a case where the unmanned aerial delivery vehicle receives the authentication success information from the third information processing unit.  
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]); “the product receiving platform 414 enables a UAV to land on the platform and release the one or more products.” (¶ [0022]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, the UAV may transfer the product by landing on the MCP and releasing the one or more products (¶ [0022) and the MCP may control a receiving platform of the MCP to prepare for receipt of the product from the UAV (¶ [0047]); equivalent to transmitting authentication success information to the unmanned aerial delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned ground delivery vehicle and performing setting to a state capable of providing the package to the unmanned ground delivery vehicle in a case where the unmanned aerial delivery vehicle receives the authentication success information from the third information processing unit.

Claim 16: Cantrell teaches the limitations of claim 1. Further, Cantrell teaches the following:

	Wherein the unmanned ground delivery vehicle is placed in a predetermined delivery vehicle parking place,
	Cantrell teaches “the intermediate locations are selected to be within threshold distances of one or more docking and/or housing stations 212, which can be configured to allow at least a mobile control point 104 to temporarily dock with the station and at least partially recharge an on-board power source (e.g., rechargeable battery). In some applications, the docking station 212 may further be a storage location for one or more mobile control points 102, allowing the mobile control points to return to the docking station when not in use and remain out in the field for extended periods of time to service one or more delivery areas.” (¶ [0027]). 
	Thus, Cantrell teaches that the MCPs may temporarily dock in one of a plurality of housing stations when they are not in use; equivalent to wherein the unmanned ground delivery vehicle is placed in a predetermined delivery vehicle parking place.

	The delivery method further including the unmanned ground delivery vehicle moving to a position at the time of package transfer in a case where the predetermined condition based on position information of the unmanned aerial delivery vehicle is satisfied. 
	Cantrell teaches “it can be beneficial or even critical to coordinate the timing between an arrival of a UAV 102 and the arrival of the mobile control point 104 at an intermediate location 210 […] the MCP control circuit 402 implementing code is configured to receive a UAV arrival time. This arrival time maybe received from the delivery control system 114, the UAV 102, relayed from another device (e.g., another mobile control point 104, docking station 212, etc.), or received from another source […] the delivery control system may receive updated information from the UAV 102, such as GPS data and corresponding timing, and allowing the delivery control system to update an estimated arrival time at the intermediate location 210. The MCP control circuit 402 can apply one or more estimation rules relative to a current location and the intermediate location 210 to determine an estimated travel time to the pre-selected intermediate location 210” (¶ [0042]); “The MCP control circuit 402 can track time and activate the transport system 404 to arrive at the pre-selected intermediate location 210 within a threshold period of time prior to or after the UAV arrival time” (¶ [0043]).
	Thus, Cantrell teaches a system wherein an MCP is configured to move to an intermediate location based on an analysis of a current GPS location of both the UAV and itself and an estimated time of arrival of the UAV and itself at the intermediate location, such that the MCP may arrive at the intermediate location within a threshold amount of time corresponding to the arrival of the UAV; equivalent to the delivery method further including the unmanned ground delivery vehicle moving to a position at the time of package transfer in a case where the predetermined condition based on position information of the unmanned aerial delivery vehicle is satisfied.

Claim 17: Cantrell teaches the following:
	An information processing device in a delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and the information processing device, the information processing device comprising: at least one memory configured to store program code and at least one processor configured to access the program code and operate as instructed by the program code, the program code including:
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “FIG. 1 illustrates a simplified block diagram of an exemplary aerial retail product delivery system 100 […] The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] Some embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102. The delivery system 100 typically includes one or more databases 108 […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “ the system 600 may comprise a control circuit or processor module 612, memory 614, and one or more communication links, paths, buses or the like 618 […]  the control circuit 612 can be part of control circuitry and/or a control system 610, which may be implemented through one or more processors with access to one or more memory 614 that can store instructions, code and the like that is implemented by the control circuit and/or processors to implement intended functionality” (¶ [0052]).
	Thus, Cantrell teaches a delivery system comprising a plurality of UAVs, a plurality of unmanned ground vehicle mobile control points (MCPs), and central control system configured to coordinate operation of the UAVs and MCPs. Further, each of the components of the delivery system may comprise one or more processors that may execute code stored in a memory to perform the intended functions; equivalent to an information processing device in a delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and the information processing device, the information processing device comprising: at least one memory configured to store program code and at least one processor configured to access the program code and operate as instructed by the program code.

	First transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied; and 
	Cantrell teaches “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (comprising a central control system and delivery control system executing code stored in a memory) that is communication with a plurality of UAVs and MCPS over a network. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to first transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (executing code stored in a memory and in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to first transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information of the unmanned aerial delivery vehicle that transports the package is satisfied.

	Second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information received by the unmanned ground delivery vehicle from the unmanned aerial delivery vehicle to deliver the package, in which the position at the time of package transfer of the unmanned ground delivery vehicle is identified by the unmanned aerial delivery vehicle. 
	Cantrell teaches “The final approach path corresponds to a final portion of the flight path of the UAV 102 to put the UAV within a position to accurately transfer the one or more products to the mobile control point 104 […]  final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104” (¶ [0030]); “The UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location that is separate and distant from the pre-selected intermediate location […] , the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […] the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]). 
	Thus, Cantrell teaches a UAV control circuit may adjust a flight path of the UAV when the UAV is within a delivery area or threshold distance of the current location of the MCP, where the adjusted flight path is a final approach flight path puts the UAV within a position to accurately transfer the one or more products to the mobile control point. Further, once the product is transferred to the MCP, the UAV and/or central control system may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to second transmission code configured to cause at least one of the at least one processor to transmit, to the unmanned ground delivery vehicle, delivery destination information received by the unmanned ground delivery vehicle from the unmanned aerial delivery vehicle to deliver the package, in which the position at the time of package transfer of the unmanned ground delivery vehicle is identified by the unmanned aerial delivery vehicle.

Claim 26: Cantrell teaches the following:
	A delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and an information processing device;
	Cantrell teaches an “aerial retail product delivery system, comprising: unmanned aerial vehicles (UAV); unmanned ground vehicle mobile control points (MCP) each configured to move to a pre-selected intermediate locations; wherein a UAV control circuit is configured to: determine adjustments to a final approach path between the UAV and a MCP to improve an alignment approach at a pre-selected intermediate location by applying a cooperative navigation between the UAV and the MCP as a function of both a first set of navigation data detected by coordination navigation sensor of the UAV, and a second set of navigation data detected by an inbound navigation sensor of the MCP; implement the adjustments to flight of the UAV to modify the final approach path” (see Abstract); “FIG. 1 illustrates a simplified block diagram of an exemplary aerial retail product delivery system 100 […] The delivery system 100 includes multiple unmanned aerial vehicles 102 (UAV) and multiple unmanned ground vehicle mobile control points 104 (MCP) […] Some embodiments include one or more central control systems 106 that can in part coordinate at least the operation of the UAVs 102. The delivery system 100 typically includes one or more databases 108 […] The delivery system 100 further includes and/or is communicatively coupled with one or more delivery control systems 114” (¶ [0015]); “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “the system 600 may comprise a control circuit or processor module 612, memory 614, and one or more communication links, paths, buses or the like 618 […]  the control circuit 612 can be part of control circuitry and/or a control system 610, which may be implemented through one or more processors with access to one or more memory 614 that can store instructions, code and the like that is implemented by the control circuit and/or processors to implement intended functionality” (¶ [0052]).
	Thus, Cantrell teaches a delivery system comprising a plurality of UAVs, a plurality of unmanned ground vehicle mobile control points (MCPs), and central control system configured to coordinate operation of the UAVs and MCPs. Further, each of the components of the delivery system may comprise one or more processors that may execute code stored in a memory to perform the intended functions; equivalent to a delivery system comprising an unmanned aerial delivery vehicle, an unmanned ground delivery vehicle, and an information processing device.

	The information processing device comprises a transmission unit configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information the unmanned aerial delivery vehicle that transports the package is satisfied. 
	Cantrell teaches “one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks 110 “ (¶ [0015]); “  system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “a mobile control point is not pre-assigned. Similarly, in some instances, a previously assigned mobile control point may be delayed, may have a problem (e.g., battery level dropping below a threshold, damage, etc.), and accordingly, a UAV may approach a delivery area when a mobile control point has not been assigned to complete the delivery […] A UAV control circuit 302 can cause one or more wireless transceivers to wirelessly broadcast a request to implement a product transfer of at least one product with one or more mobile control points 104 that are each within a threshold distance of the intended delivery location of the product and/or within a threshold distance of at least one of a set of one or more intermediate locations 210 that are within a threshold distance of the intended delivery location […] By broadcasting, the 100 the delivery system 100 can dynamically allocate mobile control points 104 on an as needed basis. This broadcasting can be utilized instead of pre-assigning a mobile control point, or can be used in cooperation with pre-assigning at least some mobile control points. For example, when a pre-assigned mobile control point continues to be engaged in another delivery, has been delayed, is experiencing a malfunction and/or other such conditions, the system can dynamically allocate another mobile control point, which may include the use of the broadcast from the UAV 102.” (¶ [0040]); “As introduced above, the UAV control circuit 302, the central control system 106, and/or the delivery control system 114 can further consider the capabilities of mobile control points in selecting a mobile control point to complete a delivery” (¶ [0041]); “The mobile control point may additionally or alternatively communicate specifications and/or capabilities of the mobile control point to allow the UAV, the delivery control system 114, and/or the central control system 106 to confirm that the mobile control point is capable of successfully completing the delivery process. In some embodiments, the UAV and/or the delivery control system communicates information regarding the intermediate location 210” (¶ [0065]); 
	Thus, Cantrell teaches a delivery system (comprising a central control system and delivery control system executing code stored in a memory) that is communication with a plurality of UAVs and MCPS over a network, where each of the system components comprise a communication interface. Further, the delivery system may select a capable MCP when a UAV arrives within a delivery area associated with a product being transported by the UAV. Upon arrival within the delivery area, the UAV may broadcast a request to implement a product transfer of at least one product with one or more MCPs. By broadcasting, the delivery system (comprising the central control system and delivery control system) may allocate an MCP for the transfer, where the central control system and/or delivery control system may perform the selection of the MCP based on the capabilities of the one or more MCPs. Further, the delivery control system may communicate information indicative of the intermediate location (where the UAV is to transfer the product to the MCP), and the central control system may coordinate the operation of the UAVs and/or mobile control points based on input from the delivery control system. Therefore, the delivery system (comprising one or more processors/ central control systems/delivery control system) that is configured to select an MCP in response to a UAV approaching a delivery area, communicate information indicative of an intermediate location where the UAV is to transfer a product to the MCP, and coordinate the operation of the UAVs and MCPs to perform the product transfer at the intermediate location is equivalent to the information processing device comprises a transmission unit configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information the unmanned aerial delivery vehicle that transports the package is satisfied.

	Further, Cantrell teaches “the UAV control circuit 302 wirelessly receives, through the transceiver 312 and directly from the mobile control point 104, the set of navigation data detected by the one or more inbound navigation sensors 408 of the mobile control point as the UAV approaches the mobile control point. The UAV control circuit 302 and/or the central control system 106 can compare the received set of navigation data with the set of navigation data detected by the coordination navigation sensor 308 of the UAV 102 in determining adjustments to the final approach path” (¶ [0048]). Thus, Cantrell teaches that the central control system (executing code stored in a memory and in communication with the UAV) may determine adjustments to the final approach path of the UAV to reach the selected MCP at the intermediate point; equivalent to the information processing device comprises a transmission unit configured to transmit, to the unmanned aerial delivery vehicle, transfer position information indicating a position at time of package transfer of the unmanned ground delivery vehicle that receives a package in a case where a predetermined condition based on position information the unmanned aerial delivery vehicle that transports the package is satisfied.

	The unmanned aerial delivery vehicle comprises: a reception unit configured to receive the transfer position information transmitted from the information processing device; and an identification unit configured to identify, on the basis of the transfer position information, a position of the unmanned ground delivery vehicle at the time of a package transfer. 
	Cantrell teaches “one or more of the UAVs 102 in communication with the central control system 106 and/or the databases 108 through one or more distributed communication and/or computer networks 110 “(¶ [0015]); “system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “The final approach path includes minor adjustments to ensure alignment and/or optimal approach along at least the final few meters or tens of meters between the UAV 102 and the mobile control point 104. Further, the final approach path may be limited to that portion of the flight path while the UAV 102 can detect the mobile control point through one or more cameras, optical beacon, and thus providing effectively line-of-sight” (¶ [0030]). 
	Thus, Cantrell teaches a delivery system comprising a central control system and a plurality of UAVs that are communicatively linked and each system component comprises a communication interface; equivalent to the unmanned aerial delivery vehicle comprises: a reception unit configured to receive the transfer position information transmitted from the information processing device. Further, the UAV may comprise one or more cameras for detecting and identifying a position of an MCP during a final approach of the UAV to the MCP; equivalent to an identification unit configured to identify, on the basis of the transfer position information, a position of the unmanned ground delivery vehicle at the time of a package transfer. 

	The unmanned ground delivery vehicle includes an acquisition unit configured to acquire destination information to deliver the package received from the unmanned aerial delivery vehicle. 
	Cantrell teaches “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100  […] For example, the system 600 may be used to implement some or all of the UAVs 102, the mobile control points 104, the central control system 106,” (¶ [0051]); “system 600 further includes one or more communication interfaces, ports, transceivers 620 and the like allowing the system 600 to communicate” (¶ [0053]); “the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114.” (¶ [0037]). 
	Thus, Cantrell teaches an MCP in communication with a central control system, each comprising a communication interface. Further, once the product is transferred to the MCP, the UAV and/or central control system may communicate delivery instructions/routing information to the MCP to complete the delivery of the product to the intended delivery location; equivalent to the unmanned ground delivery vehicle includes an acquisition unit configured to acquire destination information to deliver the package received from the unmanned aerial delivery vehicle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell, in view of Curlander et al. U.S. Patent No. 11,231,706 B1, hereafter known as Curlander.

Claim 8: Cantrell teaches the limitations of claim 7. Further, Cantrell does not explicitly teach, however Curlander does teach, the following:
	Wherein in a case where weight of the package is sensed, the unmanned ground delivery vehicle determines that the package is received. 
	Curlander teaches “A system to deliver a package via an unmanned aerial vehicle (UAV) and a ground-based delivery robot, the system comprising: a central control in communication with the UAV and the ground-based delivery robot to provide one or more navigation instructions to at least one of the UAV or the ground-based delivery robot” (see claim 1); “At 414, the delivery robot 130 and/or the UAV 104 can confirm the landing of the UAV 104 or the package 108 on, or near, the delivery robot 130 […] In some examples, a weight sensor or other means in the delivery robot 130 can detect the weight of the UAV 104 and/or the package 108 on the delivery robot 130” (col. 17: 66 – col. 18: 15); “at 416, the delivery robot 130 can […] deliver the package 108 to the final destination 142 […] As mentioned above, in some examples, the UAV 104 can place, or drop, the package 108 on top of the delivery robot 130. In this configuration, the delivery robot 130 may simply carry the package 108 from the landing zone 128 to the final destination 142 with the package 108 on top of the delivery robot 130” (col. 18: 16-23); “ the delivery robot 130 can also comprise one or more internal components to enable the delivery robot 130 to perform its functions […]  the delivery robot 130 can comprise memory 232 configured to include computer-executable instructions including at least a landing management module 234, an order and scheduling module 236, and a navigation/delivery module 238” (col. 8: 64 – col. 9: 4); “the navigation and delivery module 238 can make use of the GPS receiver 218 b, for example, to navigate from the delivery location 106 to the final destination 142.” (col. 9: 50-54).
 	Thus, Curlander teaches a system comprising a UAV configured to transfer a package to a ground delivery robot. The ground delivery robot may confirm that a package has been placed upon the ground delivery robot via weight sensor, and subsequently deliver the package to a final destination by use of a navigation module/GPS receiver; equivalent to wherein in a case where weight of the package is sensed, the unmanned ground delivery vehicle determines that the package is received.

	It would have been obvious to one of ordinary skill in the art to have modified the system of Cantrell with the teachings of Curlander by incorporating the features for enabling a ground delivery robot to determine/confirm that a package has been received by the ground delivery robot via a weight sensor and subsequently navigate to a final destination by acquiring GPS information, as taught by Curlander, into the system of Cantrell that is configured to provide delivery instructions to an MCP after a UAV has transferred a package to the MCP. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cantrell to confirm a package has been received by an MCP via a weight sensor on the MCP and subsequently provide navigation/delivery instructions to the MCP for delivery of the package to a final destination. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “reduce the number of failed deliveries” (col. 16: 14-15) and “increase the efficiency of the delivery system” (col. 16: 39-40), as suggested by Curlander.

Claim 10: Cantrell teaches the limitations of claim 9. Further, Cantrell teaches the following:
 
	Wherein in a case where the package receipt information is received from the unmanned ground delivery vehicle, the second information processing unit transmits the delivery destination information of the package to the unmanned ground delivery vehicle. 
	Cantrell teaches “UAV control circuit 302 is further configured to direct the transfer of one or more products from the retail product carrying system 314 of the UAV to the product receiving platform 414 of the mobile control point 104 to cause the mobile control point to transport to and deposit at least one product at the intended delivery location  […] the transfer includes the UAV landing on the product receiving platform 414 and activating one or more release mechanisms (e.g., electromagnets, doors, hooks, latches, pins, crane systems, ramps, etc.) to release the product from the UAV […]  the UAV control circuit can communicate a request that the mobile control point complete the delivery, instructions and/or routing information may be communicated to the mobile control point by the UAV 102, the central control system 106 and/or the delivery control system 114” (¶ [0037]); “the UAV and/or the mobile control point may capture images and/or video of the product transfer, which can be used as a confirmation of the transfer” (¶ [0062]); “the delivery control system 114 and/or the central control system coordinate a particular mobile control point 104 to complete a delivery of a particular product for a UAV 102.” (¶ [0040]).
	Thus, Cantrell teaches a system wherein a UAV may transfer a product to an MCP, capture images (by the MCP) of the product transfer as a confirmation of the product transfer, and coordinate the MCP to complete the delivery of the product by communicating delivery/routing information to the MCP; equivalent to wherein in a case where the package receipt information is received from the unmanned ground delivery vehicle, the second information processing unit transmits the delivery destination information of the package to the unmanned ground delivery vehicle.

	Although Cantrell teaches an MCP that is configured to capture images of a product transfer as confirmation of the product transfer and a central control system and/or delivery control system (each comprising one or more processors) configured to communicate routing instructions to the MCP upon receiving the product, Cantrell does not explicitly teach that the confirmation of product transfer (i.e. captured image) is communicated to the central control system and/delivery control system. 

	However, Curlander teaches the following:
	Transmitting, to the second information processing unit, package receipt information indicating that the package is received in a case where it is determined that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle;
	Curlander teaches “A system to deliver a package via an unmanned aerial vehicle (UAV) and a ground-based delivery robot, the system comprising: a central control in communication with the UAV and the ground-based delivery robot to provide one or more navigation instructions to at least one of the UAV or the ground-based delivery robot” (see claim 1); “At 414, the delivery robot 130 and/or the UAV 104 can confirm the landing of the UAV 104 or the package 108 on, or near, the delivery robot 130 […] In other examples, the UAV 104 can send a message to the delivery robot 130 and/or the central control 110 when the UAVs altimeter reads zero altitude, for example, or when the propeller motor controller 304 deactivates the propulsion system […] In some examples, a weight sensor or other means in the delivery robot 130 can detect the weight of the UAV 104 and/or the package 108 on the delivery robot 130” (col. 17: 66 – col. 18: 15); “at 416, the delivery robot 130 can […] deliver the package 108 to the final destination 142 […] As mentioned above, in some examples, the UAV 104 can place, or drop, the package 108 on top of the delivery robot 130” (col. 18: 16-23); “the delivery robot 130 may also be connected to a LAN at the delivery location 106 (e.g., a Wi-Fi connection) and may be in communication with the central control 110 and the UAV 104 simultaneously. In this manner, the delivery robot 130 can provide updates to the UAV 104 and/or central control 110 and to act as a relay between the UAV 104 and the central control 110 when the UAV 104 is otherwise out of communication with the central control 110” (col. 8: 34-43).
	Thus, Curlander teaches a system comprising a UAV, ground delivery robot, and central control. The UAV and/or the delivery robot may confirm that a package has been transferred to delivery robot, where the delivery robot is configured communicate with the central control to provide the confirmation of receipt of the package by the delivery robot; equivalent to transmitting, to the second information processing unit, package receipt information indicating that the package is received in a case where it is determined that the unmanned ground delivery vehicle has received the package from the unmanned aerial delivery vehicle.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Curlander by incorporating the features for enabling a ground delivery robot to transmit a package receipt confirmation to a central control and subsequently navigating to a final delivery destination, as taught by Curlander, into the system of Cantrell that is configured to communicate delivery/routing instructions to an MCP when the MCP has bee transferred a product from a UAV. One of ordinary skill in the art would have recognized that such a modification would further enable the central control system and/or delivery control system to receive a confirmation of a package transfer directly from an MCP and subsequently communicate the routing/delivery instructions to the MCP in order to complete the delivery of the product to an intended delivery destination. One of ordinary skill in the art would have been motivated to make such a modification when one considers that such a feature may further help to “confirm the correct mobile control point is receiving the product and/or that the correct product is being transferred”(¶ [0039]), and when one considers that such a “confirmation further avoids transferring the product to a rogue mobile control point” (¶ [0039]), as suggested by Cantrell. 

Claim 13: Cantrell teaches the limitations of claim 12. Further, Cantrell teaches the following:
	Wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle. 
	Cantrell teaches “central control system 106, in some embodiments, coordinates the operation of the UAVs 102 and/or mobile control points 104 based on input from the delivery control system 114” (¶ [0016]);  “FIG. 6 illustrates an exemplary system 600 that may be used for implementing any of the components, circuits, circuitry, systems, functionality, apparatuses, processes, or devices of the delivery system 100” (¶ [0051]); “system 600 may comprise a control circuit or processor module 612, […] The control circuit 612 can be implemented through one or more processor” (¶ [0052]); “Typically, the UAV 102 authenticates the mobile control point 104 before transferring the package to the mobile control point. In some applications, the authentication is a two-fold process where the UAV authenticates the mobile control point and the mobile control point authenticates the UAV. The authentication may use, for example, Internet Security Protocols, block chain, visual identification (e.g., tail number, serial number, etc.), and other such authentication […]  The image processing may be performed by the mobile control point, the UAV, a central control system 106 or the like […] Similarly, some embodiments use images as part of an authentication of the mobile control point 104 and/or the UAV by capturing images of the other and comparing to one or more reference images” (¶ [0062]); “authentication data may include a password received from the central control system 106 or delivery control system 114, a product identifier of the product to be transferred, a unique identifier of the mobile control point (e.g., alphabetic and/or numeric identifier), a unique identifier of the UAV 102, a predefined encryption key, a block chain confirmation, other such authentication data or a combination of two or more of such authentication data.” (¶ [0039]); “The mobile control point may further include one or more product identifier systems (e.g., barcode scanner, RFID tag reader, camera and processing system, optical character recognition (OCR) system, etc.). The product identifier system can couple with the MCP control circuit to provide product identifier data used by the MCP control circuit to identify products” (¶ [0023]).
	Thus, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs , MCPs, and products to be transferred; equivalent to wherein the third information processing unit further manages, as third identification information, identification information of the unmanned ground delivery vehicle.

	Transmitting the fourth identification information acquired from the unmanned ground delivery vehicle to the third information processing unit by the unmanned aerial delivery vehicle;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is communicatively coupled to a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred (¶ [0039], ¶ [0062]); equivalent to transmitting the fourth identification information acquired from the unmanned ground delivery vehicle to the third information processing unit by the unmanned aerial delivery vehicle.
	
	Authenticating the unmanned ground delivery vehicle by using the third identification information managed by the third information processing unit and the fourth identification information received from the unmanned aerial delivery vehicle;
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]); equivalent to authenticating the unmanned ground delivery vehicle by using the third identification information managed by the third information processing unit and the fourth identification information received from the unmanned aerial delivery vehicle.

	Transmitting authentication success information to the unmanned aerial delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned ground delivery vehicle; and providing the package to the unmanned ground delivery vehicle in a case where the unmanned aerial delivery vehicle receives the authentication success information from the third information processing unit. 
	Cantrell teaches “The MCP control circuit 402 may further receive confirmation of the intended transfer of the product from the UAV 102 to the mobile control point 104, and can control the receiving platform extending system 416 of the mobile control circuit to extend the product receiving platform 114 to a predefined height 420 in preparation for receiving the product from the UAV 102 […] An authentication of the mobile control point can be confirmed as a prerequisite to directing the transfer of the product from the retail product carrying system 314 to the product receiving platform 414 of the mobile control point” (¶ [0047]); “the product receiving platform 414 enables a UAV to land on the platform and release the one or more products.” (¶ [0022]). 
	As discussed above, Cantrell teaches a system comprising a central control system (comprising one or more processors) that is in communication with a plurality of UAVs and MCPs. Further, the UAV is configured to capture an image of the MCP prior to initiating a transfer of the product, where the captured image is processed by the central control system that manages a plurality of authentication data including unique identifiers for UAVs, MCPs, and products to be transferred. Further, the transfer of the product from the UAV to the MCP is initiated after authentication of both the UAV and MCP by the central control system (¶ [0039], ¶ [0062]). Furthermore, the UAV may transfer the product by landing on the MCP and releasing the one or more products (¶ [0022); equivalent to transmitting authentication success information to the unmanned aerial delivery vehicle in a case where the third information processing unit determines that authentication is successful in authenticating the unmanned ground delivery vehicle; and providing the package to the unmanned ground delivery vehicle in a case where the unmanned aerial delivery vehicle receives the authentication success information from the third information processing unit.
	Although Cantrell teaches a delivery system configured to initiate a product transfer between a UAV and an MCP after the central control system authenticates information received from both the UAV and MCP, Cantrell does not explicitly teach the delivery method further including transmitting preparation completion information to the third information processing unit in a case where the unmanned ground delivery vehicle performs the setting to the state capable of receiving the package. Further, Cantrell does not explicitly teach transmitting, the unmanned aerial delivery vehicle, the preparation completion information received from the unmanned ground delivery vehicle by the third information processing unit. Further, Cantrell does not explicitly teach acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed in a case where the unmanned aerial delivery vehicle receives the preparation completion information from the third information processing unit.

	However, Curlander teaches the following:
	The delivery method further including: transmitting preparation completion information to the third information processing unit in a case where the unmanned ground delivery vehicle performs the setting to the state capable of receiving the package;
	Curlander teaches “the delivery robot 130 can also communicate with the UAV 104 and/or the central control 110 to indicate that it is ready to receive the UAV 104 […]  In some examples, the UAV 104 may not leave the FC 102 until it has received this message from the delivery robot 130 or the central control 11” (col. 16: 11-15); “the delivery robot 130 can also provide final landing authority to the UAV 104 when it arrives on-scene. Regardless, the UAV 104, central control 110, and delivery robot 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100” (col. 16: 34-40).
	Thus, Curlander teaches a system comprising a UAV that may transfer a package to a ground delivery robot at a particular location. Further, the ground delivery robot is configured to communicate with a central control (third information processing unit) and/or UAV to indicate that it is ready to receive the UAV, where the UAV may receive this message from the central control to begin approaching the ground delivery robot (col. 16: 11-15, col. 16: 34-40) ; equivalent to the delivery method further including: transmitting preparation completion information to the third information processing unit in a case where the unmanned ground delivery vehicle performs the setting to the state capable of receiving the package.

	Transmitting, the unmanned aerial delivery vehicle, the preparation completion information received from the unmanned ground delivery vehicle by the third information processing unit;
	As discussed above, Curlander teaches a system comprising a UAV that may transfer a package to a ground delivery robot at a particular location. Further, the ground delivery robot is configured to communicate with a central control (third information processing unit) and/or UAV to indicate that it is ready to receive the UAV, where the UAV may receive this message from the central control to begin approaching the ground delivery robot (col. 16: 11-15, col. 16: 34-40); equivalent to transmitting, the unmanned aerial delivery vehicle, the preparation completion information received from the unmanned ground delivery vehicle by the third information processing unit.

	Acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed in a case where the unmanned aerial delivery vehicle receives the preparation completion information from the third information processing unit;
	Curlander teaches “The sensors 126 (e.g., a camera, radio, or other means) on the UAV 104 may detect the delivery robot 130 in addition to other methods […] in some examples, the delivery robot 130 can display a bar code, quick-response (QR) code, password, or other encoded information to enable the UAV 104 to verify its own location and to authenticate the delivery robot 130 (e.g., to determine that the UAV 104 has located the correct delivery robot 130 for the package 108)” (col. 3: 52-61); “in some examples, the delivery robot 130 may display one or more symbols 140 to enable the UAV 104 to land safely at the delivery location 106. […] The delivery robot 130 can also display a short-distance symbol 140 b to provide additional information to the UAV 104 related to landing, authentication, and more” (col. 5: 53-56); “ the short-distance symbol 140 b can provide a second level of authentication to the UAV 104” (col. 17: 15-16); “cause the delivery robot 130 to change display patterns to display a landing pattern, for example, to provide information, and/or to provide authentication to the UAV 104 (e.g., to verify that the UAV 104 is at, or near, the correct delivery location 106)” (col. 4: 57-61).
	Thus, Curlander teaches a system that may communicate a message to a UAV indicating that a ground delivery robot is ready to receive the UAV. Accordingly, the UAV may approach the ground delivery robot and the ground delivery robot may display/provide a short-distance symbol to the UAV. The short-distance symbol/pattern may be used by the UAV to authenticate and verify that the UAV has landed at the correct ground delivery robot; equivalent to acquiring fourth identification information from the unmanned ground delivery vehicle on which the unmanned aerial delivery vehicle has landed in a case where the unmanned aerial delivery vehicle receives the preparation completion information from the third information processing unit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Cantrell with the teachings of Curlander by incorporating the features for receiving, at a central control, an indication from a ground delivery robot that the ground delivery robot is ready to receive a UAV, providing the indication message to a particular UAV so that the UAV begins approaching the ground delivery robot, and receiving (at the central control) authentication information from the UAV that is associated with the ground delivery robot that the UAV has landed upon, as taught by Curlander. One of ordinary skill in the art would have recognized that such a modification would further enable the central control system of Cantrell to receive an message from the MCP indicating that it is ready to receive a UAV, provide the message to a particular UAV, acquire authentication information from the UAV that is associated with the MCP the UAV has landed upon, and perform the authentication of both the MCP and UAV based on the authentication information received from both the MCP and UAV in order to initiate the product transfer. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to reduce the number of failed deliveries” (col. 16: 16-17) by preventing a product transfer process before the ground delivery vehicle as indicated that it is prepared to receive the product, as suggested by Curlander. Thus, such a modification would further “increase the efficiency of the delivery system” (col. 16: 39), as suggested by Curlander. 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Cantrell et al. U.S. Publication No. 2019/0034877A1, hereafter known as Cantrell, in view of Walker U.S. Publication No. 2020/0017237, hereafter known as Walker. 

Claim 15: Cantrell teaches the limitations of claim 12. Further, Cantrell does not explicitly teach, however Walker does teach, the following:

Receiving landing information by the third information processing unit from the unmanned aerial delivery vehicle that has landed on the unmanned ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed; and 
	Walker teaches “A disclosed landing pad to support a UAV includes a landing surface, and a pressure sensor operatively coupled to the landing surface. The landing pad also includes a processor to determine a presence of the UAV on the landing pad and calculate a weight of a payload transported by the UAV” (see Abstract); “fulfillment center 102 also includes an inventory management server 106”; “ processor platform 800 structured to execute the instructions of FIGS. 6 and 7 to implement the UAV delivery control system 500 of FIG. 5” (¶ [0060]); “UAV delivery control system 500 can be implemented on the control circuitry 304 and/or the inventory management system 106 […]UAV delivery control system 500 of the illustrated example includes a UAV analyzer 502, which includes a weight calculator 504, a UAV presence detector 506, a delivery fulfillment determiner 508 and a UAV guidance controller 509.” (¶ [0037]); “UAV presence detector 506 determines a presence of the UAV 120 on the landing pad 200 […] the UAV presence detector 506 utilizes the pressure sensor 301 associated with the landing surface 210. Additionally or alternatively, the UAV presence detector 506 utilizes the camera 320 to determine a presence of the UAV 120.” (¶ [0038]).
	Thus, Walker teaches an inventory management server that is configured to detect the presence of a UAV at a landing pad (but for the MCP of Cantrell) by collecting pressure sensor data or camera data corresponding to the UAV which has landed at the landing pad; equivalent receiving landing information by the third information processing unit from the unmanned aerial delivery vehicle that has landed on the unmanned ground delivery vehicle, the landing information indicating that the unmanned aerial delivery vehicle has landed.
	
Transmitting the landing information received from the unmanned aerial delivery vehicle to the unmanned ground delivery vehicle by the third information processing unit; Wherein, in a case where the unmanned ground delivery vehicle receives the landing information from the third information processing unit, the unmanned ground delivery vehicle acquires the second identification information from the unmanned aerial delivery vehicle or the package. 
	Walker teaches “The weight calculator 504 and/or the UAV presence detector 506 detect a presence of the UAV 120 on the landing pad 200“ (¶ [0049]); “The weight calculator 504 of the illustrated example calculates a weight of the payload 126 (block 604). In this example, the weight calculator 504 utilizes a known weight of the UAV 120 to calculate a weight of the payload 126 and, in turn, a weight of a product or package placed onto the landing pad 200 by the UAV 120” (¶ [0050]); “the delivery fulfillment determiner 508 compares the calculated weight of the payload 126 to an expected weight (block 606). In particular, the delivery fulfillment determiner 508 compares the calculated weight to a known expected product weight “ (¶ [0051]); “ If the calculated weight is within the tolerance range, a delivery confirmation is transmitted by the communication controller 510 to the fulfillment center 102 and/or the inventory management system 106 (block 612) and the process ends.” (¶ [0052]). 	
	Thus, Walker teaches an inventory management server that is communicatively coupled to the landing pad. As discussed above, the inventory management server is configured to detect the presence of the UAV at the landing pad (but for the MCP of Cantrell). After the UAV has been detected by the inventory management server, the landing pad is configured to capture weight information of the UAV and package in order to confirm the delivery of the correct package; equivalent to transmitting the landing information received from the unmanned aerial delivery vehicle to the unmanned ground delivery vehicle by the third information processing unit; Wherein, in a case where the unmanned ground delivery vehicle receives the landing information from the third information processing unit, the unmanned ground delivery vehicle acquires the second identification information from the unmanned aerial delivery vehicle or the package.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cantrell with the teachings of Walker by incorporating the features for receiving information (at a server) from a UAV indicating that the UAV has landed on a landing platform and subsequently controlling the landing platform to receive collect identifying (weight) information of the UAV and package in order to confirm the delivery, as taught by Walker, into the system of Cantrell comprising a central control system configured to authenticate a UAV and MCP before initiating a product transfer between the UAV and MCP. One of ordinary skill in the art would have recognized that such a modification would have further enabled the central control system of Cantrell to receive an indication that the UAV has landed on a landing platform of the MCP and responsively control the MCP to collect the authentication information corresponding to the UAV and package carried by the UAV in order to perform the authentication process. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further help “verify that a correct product and/or package has been delivered” (¶ [0016]), as suggested by Walker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628